internal_revenue_service uil number release date cc el ct-100763-99 bctownsend date memorandum for district_counsel delaware-maryland district and the fed-state coordinator from subject barry j finkelstein assistant chief_counsel criminal tax fed state matter - review of draft memorandum of understanding mou between irs and state of maryland comptroller of the treasury we have completed review of the draft memorandum of understanding mou referenced above and conclude there are no substantive criminal tax issues raised by its provisions the draft mou outlines the scope and responsibilities of agents working for the irs delaware-maryland district examination_division and the state of maryland comptroller of the treasury in conducting joint compliance reviews visits of electronic return originators and participating in monthly return preparer committee meetings the draft mou contemplates the irs and state personnel will coordinate enforcement activities in the event joint compliance reviews uncover indications of criminal_fraud the investigative team will suspend enforcement activity and coordinate with the district fraud coordinator to determine whether a criminal_referral should be made to cid accepted criminal referrals will be jointly investigated under the direction of a lead special_agent of the irs information developed by the team relative to potential state tax issues may be reviewed by the state for state enforcement action once ci has declined a criminal_referral in our view this arrangement does not raise tweel concerns because the compliance reviews are overtly joint undertakings and are subject_to appropriate suspense controls and resulting criminal investigations are jointly pursued under irs direction additionally the provisions of the mou do not contemplate continued disclosures to the state once a criminal_referral has been declined by the ci if you have any questions or comments please feel free to contact brian townsend on
